Citation Nr: 0900061	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran filed a 
notice of disagreement in October 2005, a statement of the 
case was issued in July 2006, and a substantive appeal was 
received in August 2006.  The veteran testified at a hearing 
before the Board in October 2008.  


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
current hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2005.  In April 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite timing deficiency with the 
Dingess notice, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a  
preponderance of evidence against entitlement to service 
connection, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains a report of a VA examination performed 
in March 2008.  The examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the 
Board finds that the duties to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  There are no service medical records related to 
hepatitis.  

VA outpatient treatment records dated in June 2004 reflect 
that the veteran was initially diagnosed with hepatitis C in 
February 1995.  

The veteran underwent a VA examination in March 2008.  He 
reported a history of liver biopsy in 2007.  He reported a 
history of alcohol and cocaine abuse.  He claimed to have 5 
incapacitating episodes in the past 12 months, with the 
episodes each lasting a day.  He reported high risk sexual 
practices before, during, and after service.  

Following physical examination, the examiner diagnosed 
chronic hepatitis with fibrosis, grade 2-3 stage 2.  The 
examiner noted that service medical records are completely 
negative for any treatment or diagnosis of hepatitis C and 
post service treatment records did not show any treatment or 
diagnosis of hepatitis C until 25 years after service.  The 
examiner noted that there is no evidence showing that the 
veteran was exposed to blood or had blood transfusion in 
service.  The examiner reasoned that post-service risk 
factors for hepatitis C were significant for a long history 
of substance abuse.  The examiner opined that it is less 
likely as not that the veteran's hepatitis C is a result of 
service.  The examiner reasoned that there is no credible 
medical evidence to support the claim that hepatitis C has 
been spread through air injectors.  In addition, the examiner 
stated that there is documentation in medical records stating 
that the veteran most likely contracted hepatitis C in 1973-
1974 based on historical information he reported to his 
health care provider.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis C 
is etiologically related to service or any incident therein.  
The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for nearly 25 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that 
hepatitis C was not incurred as a result of service.  None of 
the aforementioned medical evidence suggests a link between 
the veteran's hepatitis C and service.  

While acknowledging the veteran's belief that his hepatitis C 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for hepatitis C is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hepatitis C is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


